Citation Nr: 0708812	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-42 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disability, 
including as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had active military service from September 1955 
to July 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied the veteran's claim for 
service connection for asbestosis.

The Board has seen fit to recharacterize the issue more 
broadly so as to encompass any lung disability related to 
inservice exposure to asbestos.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a lung condition, claimed as 
asbestosis, due to exposure to asbestos during service.  He 
served in more than 20 years in the Navy beginning in 1955.  
His duties reportedly included working as a machinist 
installing and removing asbestos from various machines.  
After separation from service in 1977, he worked as a 
machinist in a Naval shipyard where he was again reportedly 
exposed to asbestos.  It is noteworthy that asbestos 
insulation was prevalent aboard Navy ships.  Hence, it may be 
conceded that he was exposed to asbestos both during service 
and thereafter.

While exposure to asbestos may be conceded, the file contains 
conflicting medical opinions as to whether or not the veteran 
actually has a current lung disability that is in fact due to 
exposure.  If an asbestos related disability is in fact 
shown, it must then be determined whether it is at least as 
likely as not that such disability is related to inservice 
exposure to asbestos, as opposed to post-service exposure.  

Favoring the veteran's claim are the following:

A)	The report of July 2001 X-rays (dated in January 2002), 
in which RAH, MD, provided the impression "Bilateral 
interstitial fibrosis consistent with asbestosis"   
B)	The December 2001 report from CEF, MD, diagnosing the 
veteran with mild asbestosis, as well as emphysema and 
bronchitis.
C)	The June 2002 report from CEF, MD, which diagnosed 
asbestosis and indicated that "[W]ithin reasonable 
medical certainty, almost all of his [the veteran's] 
asbestos exposure was while in the Navy.  Very little 
exposure happened at the Charleston Naval Shipyard 
after 1977."

Against the claim is the report of October 2002 VA chest X-
rays, on which the interpreting radiologist noted the 
following: "I see no evidence of changes secondary to 
asbestos exposure."  The impression was essentially normal 
chest. 

Cutting both ways, is the June 2006 report of VA chest X-rays 
with the impression "suggestion of minimal calcification on 
right hemidiaphragm, possibly related to previous asbestos 
exposure."  The July 2006 addendum commenting on the June 
2006 X-rays included the following:  

This finding is often called pleural 
plaquing and is consistent with previous 
asbestos exposure but is not equated with 
the disease asbestosis, which is a 
parenchymal fibrosis of the lungs.  
Therefore, in my opinion there is 
indication in this X-ray report that 
there was some significant degree of 
asbestos exposure; however, he does not 
currently have asbestosis.     

The Board notes that while the impression on the June 2006 X-
ray report and the July 2006 addendum indicate that the 
veteran has residuals of asbestos exposure, they do not 
indicate that such residuals amount to a disability, and they 
do not specify whether such residuals are related to asbestos 
exposure during service as opposed to such exposure after 
separation from service.    

Due to competing medical opinions regarding the presence or 
absence of a disability (including asbestosis) due to 
asbestos exposure, and the lack of medical evidence relating 
to whether any asbestos-related disability was likely due to 
inservice or post-service asbestos exposure, a new 
examination with opinions is indicated.

Furthermore, additional medical records pertinent to this 
claim may be available.    Any outstanding records showing 
pertinent treatment or a diagnosis from RAH, MD, CEF, MD., or 
any other health care provider, should be obtained prior to 
any new examination.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With the veteran's assistance the RO 
should obtain copies of all available 
outstanding records, VA and private, 
relating to treatment he received for any 
disability he alleges is due to inservice 
exposure to asbestos.  Specifically noted 
in this regard are records of medical 
treatment by CEF, MD, or RAH, MD.  If any 
records sought cannot be obtained, the RO 
should so state.  Any records obtained 
should be associated with the claims 
file.  In conjunction with this 
development the veteran should be advised 
of the provisions of 38 C.F.R. § 3.158, 
and that the claim may be processed under 
those provisions should he fail to 
cooperate with development efforts (e.g. 
provide releases).  
	
2.  After the receipt of any records 
available, the veteran should be 
scheduled for a VA examination to 
diagnose or rule out a lung disorder 
related to asbestos exposure.  The 
examiner(s) should be supplied with the 
veteran's claims folder and should review 
all pertinent medical evidence.  
Specifically noted in this regard are the 
above noted medical findings involving 
possible asbestos-related disease.  The 
examiner(s) should perform any and all 
necessary diagnostic testing and 
completely examine the veteran prior to 
rendering a diagnosis.  If it is 
determined that a high-resolution 
computed tomographic examination of the 
chest is necessary in order to verify the 
diagnosis, this should also be 
accomplished.  The examiner(s) should 
reconcile the final diagnosis with those 
already of record, and should explain the 
rationale for all opinions given.  

The examiner(s) should specifically 
identify the precise nature of any lung 
disorder found and provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran now has a 
lung disorder, to include asbestosis, 
that is due asbestos exposure in service 
(vs. any postservice asbestos exposure).  
The examiner should explain the rationale 
for all opinions given.  

3.  The RO should then readjudicate the 
claim.  If any benefit sought remains 
denied, the appellant and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure the record is 
complete, and to assist the veteran with the development of 
his claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


